[See 264 App. Div. 884; 264 App. Div. 955'.] Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ. Motion to resettle order denied, with ten dollars costs. Appellant failed to serve or file his notice of appeal within thirty days after the entry of the order granting him leave to appeal to the Court of Appeals, as required by section 592, subdivision 4, Civil Practice Act. At the time permission was granted to appeal to the Court of Appeals, the judgment had been entered on the order of affirmance and, therefore, to grant the motion would, be to enlarge appellant’s statutory time within which to appeal. Present — Hagarty, Carswell, Adel, Taylor and Close, JJ.